Citation Nr: 1132926	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-05 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for memory loss as due to an undiagnosed illness (also claimed as a symptom of a chronic medically unexplained multi-symptom illness) pursuant to 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for urticaria as due to an undiagnosed illness (also claimed as a symptom of a chronic medically unexplained multisymptom illness pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Merritt R. Blakeslee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991 with service in the Southwest Asia Theater of Operations from October 1990 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for bowel problems, memory loss, and urticaria, all claimed as due to undiagnosed illness.  The Veteran timely disagreed with that determination and this appeal ensued.  

During the pendency of the appeal, the RO issued another rating decision in January 2009 that granted service connection for bowel problems, diarrhea, due to undiagnosed illness.  

In October 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge who has since retired from the Board.  Ordinarily, the Veteran would be provided with another opportunity to testify before another Veterans Law Judge who will decide his case; however, in this case, the Veteran's claims of entitlement to service connection for memory problems and urticaria are both being granted; thus, the Veteran's claims are granted in full, and there is therefore no prejudice to the Veteran in denying him the opportunity to another hearing before a decision is rendered.  

Subsequent to the Veteran's hearing, in March 2011, the Board requested an outside medical opinion to address the complex medical question in this case.  That opinion was provided by the Acting Chief of Compensation and Pension at a VA Medical Center in Tennessee, and was received at the RO in May 2011.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia Theater of Operations from October 1990 to May 1991.  

2.  The Veteran's memory loss is, as likely as not, related to his gastrointestinal symptoms and urticaria, as part of a cluster of signs and symptoms of an undiagnosed illness that had its onset during active service.  

3.  The Veteran's urticaria is, as likely as not, related to his gastrointestinal symptoms and memory loss, as part of a cluster of signs and symptoms of an undiagnosed illness that had its onset during active service.  


CONCLUSION OF LAW

The Veteran has an undiagnosed illness manifested by a cluster of signs and unexplained symptoms including gastrointestinal problems, memory impairment and urticaria, which is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of  service connection for an undiagnosed illness manifested by a cluster of signs and symptoms including gastrointestinal symptoms, memory loss and urticaria constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

This Veteran had active service from July 1988 to July 1991 with service in the Southwest Asia Theater of Operations from October 1990 to May 1991.  During the time he served in the Persian Gulf, he developed severe diarrhea, which became a chronic problem.  No specific etiology for the gastrointestinal disorder was ever established and service connection was ultimately granted for bowel problems manifested by diarrhea due to undiagnosed illness.  Although the gastrointestinal disorder could possibly have been service-connected on a direct basis as this condition was shown to have been manifested during service, at this point, it is probably to the Veteran's advantage that service connection was awarded on a presumptive basis, rather than direct, given that he is attempting to establish service connection for a cluster of symptoms due to undiagnosed illness, to include memory problems and a skin disorder.  

Specifically, the Veteran maintains that he developed memory problems and a skin disorder manifested by idiopathic urticaria of unknown etiology upon his return from the Gulf War.  The evidence of record reflects that the Veteran has been treated for idiopathic urticaria since approximately 1996 with prednisone and antihistamines and no medical professional has been able to determine the cause of the urticaria.  Allergy testing has essentially ruled out food allergies.  Some doctors have opined that there may be a relationship between the Veteran's urticaria and his service-connected gastrointestinal symptoms, although no definitive hypothesis has been proffered.  

Regarding the Veteran's memory, the Veteran underwent neuropsychiatric testing in March 2004.  This testing revealed that the Veteran may have some abnormal results, but the examiner felt this could be due to poor effort.  The test results essentially revealed unexplained inconsistencies.  

Importantly, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317 in this case.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, for purposes of 38 C.F.R. § 3.317, presumptive service connection is warranted for Brucellosis; Campylobacter jejuni; Coxiella burnetii (Q fever); Malaria; Mycobacterium tuberculosis; Nontyphoid Salmonella; Shigella; Visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Importantly, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In this case, the Veteran's gastrointestinal disorder has already been established as being part of an undiagnosed illness, and the Veteran is trying to establish service connection for unexplained urticaria and unexplained memory loss as part of cluster of symptoms without etiology, and that cannot be explained.  So far, the Veteran's doctors have been unable to explain his urticaria, and some have even suggested that it might be related to the gastrointestinal disorder.  With regard to the memory loss, there is some question as to whether this actually exists, or whether the Veteran's test scores were skewed due to poor effort.  Interestingly, however, the neuropsychologist in 2004 noted inconsistencies in the Veteran's test scores, and inconsistent demonstration without explanation is one measure of undiagnosed illness.  Further, the examiner in 2004 did not take into consideration the Veteran's self-reported history of his decline in memory since service.  For these reasons, the Board obtained a medical expert opinion to answer the complex medical issue in this case.  

In the May 2011 opinion, Dr. K.D. initially noted a review of the Veteran's private medical records and service treatment records.  He specifically noted the pertinent evidence of a record of wheals and diarrhea in service.  Dr. D opined that the Veteran's hives, memory impairments, and diarrhea were all related to each other and to exposures during the Persian Gulf War, and are more likely than not a result of undiagnosed illness noted in the Persian Gulf War.  Dr. D. noted that the Veteran likely had a condition known as Organophosphate Toxicity, which had been shown to cause hives, memory impairment and the well-documented effects of diarrhea.  Dr. D. noted that these effects are best documented among farm workers who utilize the insecticides on animals due to the unusual level of exposure that they incur.  Dr. D. also indicated that studies from Ireland, UK and the US also indicated that prolonged exposures had been linked in susceptible individuals to memory impairment and in some cases objective brain damage.  

Dr. D. also stated that urticaria would be possible in this Veteran, as there were case reports amongst farmers in Ireland and Poland, which would support the Veteran's supposition, and he also noted that the available information reflects that many soldiers in the Middle Eastern conflict were exposed to high levels of pesticides due to use of flea collars, which the Veteran stated, and additional applications of pesticides to clothes, which the Veteran also reported.  

In summary, Dr. D. concluded:  

(1)  The urticaria is consistent with the Veteran's complaint of undiagnosed chronic multisymptom illness and is likely associated with the other complaints that the Veteran has.

(2)  I cannot state that the Veteran has objective memory impairment in the absence of testing that substantiates objective impairment.  However, I can state individuals who have had a prolonged history of organophosphate exposure have been documented to have cognitive impairment, some of which are subtle, although the more severe cases are objectively documentable with testing.  

(3) It is my medical opinion that the Veteran's urticaria is related to the GI symptoms due to the mechanism which was discussed above.  Given his report and documentation of other veterans with similar reports who were possibly exposed to organophosphate pesticides.  

Based on the above expert medical opinion, and resolving all doubt in the Veteran's favor, service connection for urticaria and memory loss is warranted in this case pursuant to 38 C.F.R. § 3.317.  Other doctors have suggested that there may be a relationship between the Veteran's claimed symptoms, with no apparent etiology, and Dr. D. confirmed that his symptoms are often related to each other, particularly when incurred in an atmosphere such as the Middle East when heavy doses of pesticides are used.  

Although Dr. D. was not able to test for objective signs of memory loss, the Veteran is certainly competent to report his symptoms in this regard, and there is no reason to doubt his credibility with regard to his reports of memory loss.  Finally, and importantly, there is no medical evidence of record that directly contradicts this highly probative medical opinion.  Therefore, the evidence weighs in favor of the claim, and service connection is warranted.  


ORDER

Resolving all doubt in the Veteran's favor, service connection for memory loss as due to an undiagnosed illness (also claimed as a symptom of a chronic medically unexplained multi-symptom illness) pursuant to 38 C.F.R. § 3.317, is granted. 

Resolving all doubt in the Veteran's favor, service connection for urticaria as due to an undiagnosed illness (also claimed as a symptom of a chronic medically unexplained multisymptom illness pursuant to 38 C.F.R. § 3.317, is granted.  .




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


